     Case 2:17-cv-00209-SMJ       ECF No. 253   filed 08/23/19    PageID.7521 Page 1 of 3



 1 Anthony Todaro, WSBA No. 30391               HONORABLE SALVADOR MENDOZA, JR.
   Lianna Bash, WSBA No. 52598
 2 DLA PIPER LLP (US)
   701 Fifth Avenue, Suite 6900
 3 Seattle, WA 98104-7029
   Telephone: 206.839.4800
 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 8                                AT SPOKANE
 9
     EMPIRE HEALTH FOUNDATION, a                     No. 2:17-cv-00209-SMJ
10   Washington nonprofit corporation,
                                                     NOTICE OF SETTLEMENT
11                   Plaintiff,
                                                     - CLERK’S ACTION REQUIRED -
12         v.
13   CHS/COMMUNITY HEALTH SYSTEMS
     INC., a Delaware corporation; CHS
14   WASHINGTON HOLDINGS, LLC, a
     Delaware limited liability company;
15   SPOKANE WASHINGTON HOSPITAL
     COMPANY, LLC, a Delaware limited
16   liability company; and SPOKANE
     VALLEY WASHINGTON HOSPITAL
17   COMPANY, LLC, a Delaware limited
     liability company,
18
                     Defendants.
19

20

21         Plaintiff Empire Health Foundation and Defendants CHS/Community
22   Health Systems Inc., CHS Washington Holdings, LLC, Spokane Washington
23   Hospital Company, LLC, and Spokane Valley Washington Hospital Company,
24   LLC, submit this notice to inform the Court that they have reached an agreement
25   to settle this litigation, subject to formal codification of the agreement in a long-
26   form settlement agreement. The parties respectfully request that the Court vacate
     NOTICE OF SETTLEMENT - 1                                     DLA Piper LLP (US)
     No. 2:17-cv-00209-SMJ                                     701 Fifth Avenue, Suite 6900
                                                      Seattle, WA 98104-7029 | Tel: 206.839.4800
     Case 2:17-cv-00209-SMJ     ECF No. 253   filed 08/23/19    PageID.7522 Page 2 of 3



 1   the trial date set for September 3, 2019. The parties intend to file a notice of
 2   dismissal within seven days after the parties execute a long-form settlement
 3   agreement and fulfill conditions set forth in the settlement agreement.
 4         Respectfully submitted this 23rd day of August, 2019.
 5
                                          s/ Richard E. Spoonemore
 6                                        Richard E. Spoonemore, WSBA No. 21833
                                          Ele Hamburger, WSBA No. 26478
 7                                        Ann E. Merryfield, WSBA No. 14456
                                          Daniel S. Gross, WSBA No. 23992
 8                                        SIRIANNI YOUTZ SPOONEMORE
                                            HAMBURGER PLLC
 9                                        3101 Western Avenue, Suite 350
                                          Seattle, WA 98121
10                                        Telephone: 206.223.0303
                                          E-mail: rick@sylaw.com
11                                        E-mail: ele@sylaw.com
                                          E-mail: ann@sylaw.com
12                                        E-mail: daniel@sylaw.com
13                                        Attorneys for Plaintiff
14                                        AND
15
                                          s/ Anthony Todaro
16                                        Anthony Todaro, WSBA No. 30391
                                          Lianna Bash, WSBA No. 52598
17                                        DLA PIPER LLP (US)
                                          701 Fifth Avenue, Suite 6900
18                                        Seattle, WA 98104-7029
                                          Telephone: 206.839.4800
19                                        E-mail: anthony.todaro@dlapiper.com
                                          E-mail: lianna.bash@dlapiper.com
20
                                          Attorneys for Defendants
21

22

23

24

25

26

     NOTICE OF SETTLEMENT - 2                                  DLA Piper LLP (US)
     No. 2:17-cv-00209-SMJ                                  701 Fifth Avenue, Suite 6900
                                                   Seattle, WA 98104-7029 | Tel: 206.839.4800
     Case 2:17-cv-00209-SMJ      ECF No. 253   filed 08/23/19   PageID.7523 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on August 23, 2019, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system, which in turn
 4   automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 5   case who are registered users of the CM/ECF system. The NEF for the foregoing
 6   specifically identifies recipients of electronic notice. I hereby certify that I have
 7   mailed by United States Postal Service the document to the following non-
 8   CM/ECF participants: NONE.
 9          Dated this 23rd day of August, 2019.
10
                                                s/ Anthony Todaro
11                                              Anthony Todaro, WSBA No. 30391
12

13
     WEST\287553147.1
14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF SETTLEMENT - 3                                     DLA Piper LLP (US)
     No. 2:17-cv-00209-SMJ                                     701 Fifth Avenue, Suite 6900
                                                      Seattle, WA 98104-7029 | Tel: 206.839.4800
